Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
In Fig. 1 - a line will be added connecting the output of element 60 (immediately to the right of element 60) to the input of element 27;
In Fig. 2 - element 99 will be deleted;
In Fig. 3 - element 99 will be deleted.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Rolf Fasth (Reg. No. 36,999) on 11/30/21.
The application has been amended as follows: 

1. (Currently amended) A power generating system comprising: 
a turbine in connection with one or more compressors for converting energy fed to the turbine into mechanical energy of a rotatable power shaft and to compress air with the one or more compressors, 
a combustion chamber arranged to receive a fuel from a fuel tank and a compressed air to initiate a cyclic combustion process comprising a compression phase and an expansion phase and to output combustion products into the turbine for rotating [[the]]a rotor of the turbine and thereby rotating the power shaft, 
one or more fuel input valves for providing the fuel to the combustion chamber, 
one or more air input valves for providing the compressed air to the combustion chamber, 
a control unit for controlling said one or more fuel input valves and the one or more air input valves in order to control the combustion process, and 
a turbocharger for compressing air for the combustion process, and means for powering said turbocharger using a heat source and a circulation of fluid heated with said heat source for powering said turbocharger with said circulation of fluid
wherein the system comprises multiple air chambers having means for heating air inside the air chambers, wherein each of said multiple air chambers are configured to receive a compressed air from the turbocharger, heat the compressed air from the turbocharger, and exhaust a heated compressed air to the combustion chamber.  

3. (Currently amended) The power generating system as claimed in claim 2, wherein the pre-combustion chamber comprises one or more air input valves for providing air to the pre-combustion chamber and one or more fuel input valves for providing fuel to the pre-combustion chamber, wherein the pre-combustion chamber is located opposite to at least one of the one or more air input valves and the one or more fuel input valves of the [[combustions]]pre-combustion chamber.  

4. (Currently amended) The power generating system as claimed in claim 1, wherein the system further comprises: a heat exchanger in thermal interaction with [[the]] combustion products exhaust from the turbine for transferring heat from [[the]] exhaust combustion products into a steam, and one or more input valves for providing the steam to the turbine

5. (Currently amended) The power generating system as claimed in claim 4, wherein the system further comprises: a steam tank for accumulating the steam, a condenser for condensing the steam into a water, a water tank for accumulating the water, and means for pumping the water from the water tank the steam which is arranged to flow into the steam tank.  

, wherein the means for powering the turbocharger comprise a fluid circuit in fluid connection with the turbocharger, and a heat exchanger in fluid connection with the heat source and the fluid circuit for conveying heat from [[external]]the heat source to the fluid circuit, wherein the heat source comprises at least one of

7. (Currently amended) The power generating system as claimed in claim 1, wherein the combustion chamber is arranged to work in two alternating cycles wherein [[the]]a first cycle of the two alternating cycles is a combustion cycle in which the fuel is fed to the combustion chamber and [[the]]a second cycle of the two alternating cycles is a cooling cycle 

8. (Cancelled)

 
9. (Currently amended) The power generating system as claimed in claim 1, wherein the system comprises an electric generator driven by the power shaft for generating electric power.  

10. (Currently amended) The power generating system as claimed in claim 1, wherein the system further comprises an air tank for accumulating compressed air from the one or more compressors and for providing [[the]] compressed air to the combustion chamber.

11. (Currently amended) The power generating system as claimed in claim 1, wherein the fuel 

12. (Currently amended) The power generating system as claimed in claim 1, wherein the multiple air chambers [[is]]are arranged to accumulate compressed air from [[each]]a compressing stage of each of the one or more compressors and for providing [[the]] compressed air to the combustion chamber.  

13. (Cancelled)



14. (Currently amended) The power generating system as claimed in claim 1, wherein the control unit is arranged to control said one or more air input valves or said one or more fuel input valves for generating a plurality of steam injection pulses into the system within a single combustion cycle.  

15. (Cancelled)
16. (Cancelled)

17. (Currently amended) [[A]]The power generating system as claimed in claim 1, wherein said one or more [[controllable]]air input valves or said one or more fuel input valves are arranged to control the [[periodic]] combustion process to match a frequency the combustion process and the frequency of specific gas oscillations amplify each other.  

18. (Currently amended) A method for generating power comprising: 
a step of providing an input of compressed air to a combustion chamber, 
a step of providing an input of fuel to the combustion chamber, 
a step of providing an output of a stream of combustion products and compressed air from the combustion chamber to a turbine for producing power, 
a step of operating one or more compressors for compressing air for the combustion chamber, 
a step of controlling the input of compressed air and the input of fuel to the combustion chamber for running a cyclic combustion process comprising a compression phase and an expansion phase in the combustion chamber, wherein said step of controllingthe input of compressed air and the input of fuel is time-dependent, 
a step of extracting a heat from a heat source, 
a step of generating a high pressure gas by heating a liquid with said heat extracted from the heat source, 
a step of operating a turbocharger with said high pressure gas to compress air, [[and]] 
a step of exhausting [[said ]]compressed air from the turbocharger into the combustion chamber for achieving a first pressure level, and exhausting [[the]] compressed air from the one or more compressors into the combustion chamber for , and
a step of accumulating compressed air from the one or more compressors to multiple air chambers, heating compressed air inside the multiple air chambers creating a heated compressed air, and exhausting the heated compressed air from the multiple air chambers into the combustion chamber.  

19. (Currently amended) The method as claimed in claim 18,  wherein  is such that the cyclic combustion process [[cycle ]]matches a frequency of specific gas oscillations so that [[these]]the cyclic combustion process and the frequency of specific gas oscillations amplify each other.  

20. (Currently amended) The method as claimed in claim 18, wherein the method further comprises: a step of extracting heat from the combustion process for producing and heating steam, and a step of providing and controlling a pulsed input of steam to the combustion chamber.  

21. (Currently amended) The method as claimed in claim 18, wherein said step of controlling the input of compressed air and the input of fuel comprises [[the]]a step of creating steam or water pulses into the combustion chamber

, wherein the method further comprises a step of controlling an ejector input valve for creating steam or water pulses to the ejector between the combustion chamber and the turbine.  

23. (Currently amended) The method as claimed in claim 18, wherein the method further comprises a step of flushing residue steam and combustion products from the combustion chamber while [[the]]a main exhaust valve is closed wherein the combustion chamber is flushed with an input of compressed air which flows through a secondary exhaust valve to a lower pressure turbine.  

24. (Cancelled)

Allowable Subject Matter
Claims 1-7, 9-12, 14, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9-12, 14, and 17-23 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Erämaa (U.S. 2015/0260053) is considered the closest prior art.  
Erämaa discloses a power generating system (Figs. 1-3 (see Paras 9-11 - “electric generator system”)) comprising: 
a turbine (22, turbine - Para 14) in connection with one or more compressors (24, compressor - Para 14 (described as a plurality of compressors in Para 14)) for 
a combustion chamber (10, combustion chamber - Para 14) arranged to receive a fuel (Para 15 - “…fuel from a fuel tank 30…”) from a fuel tank (30, fuel tank - Para 15) and a compressed air (Para 15 - “…compressed air…”) to initiate a cyclic combustion process (Para 15 - “…combustion process…”)(Para 15 - “…combustion chamber 10 which is arranged to receive compressed air from the compressor 24 or from the air tank 32 and fuel from a fuel tank 30 to initiate a combustion process…”) comprising a compression phase and an expansion phase (Claim 4) and to output combustion products into the turbine (Para 20) for rotating a rotor of the turbine (Para 14 - “…a rotor of the turbine 22”) and thereby rotating the power shaft (see Figs. 1-3 and Para 14), 
one or more fuel input valves (101, input for fuel - Para 28) for providing the fuel to the combustion chamber (Para 28), 
one or more air input valves (102, input for pressurized air - Para 28) for providing the compressed air to the combustion chamber (Para 28), 
a control unit (Para 29 - “control unit”) for controlling said one or more fuel input valves and the one or more air input valves in order to control the combustion process (Para 29).
Erämaa fails to disclose a turbocharger for compressing air for the combustion process, and means for powering said turbocharger using a heat source and a circulation of fluid heated with said heat source for powering said turbocharger with said circulation of fluid, nor wherein the system comprises multiple air chambers having 
Foster-Pegg (U.S. 3,796,045) teaches a power generating system (Fig. 2) comprising a turbocharger (15) for compressing air for a combustion process (see Fig. 2 - output of element 15 shown directed to element 11), and means (37, 42) for powering said turbocharger using a heat source (Col. 7, Lines 42-57) and a circulation of fluid heated with said heat source for powering said turbocharger with said circulation of fluid (see Fig. 2 and Col. 7, Lines 42-57).
 A combination of Erämaa and Foster-Pegg fails to teach wherein the system comprises multiple air chambers having means for heating air inside the air chambers, wherein each of said multiple air chambers are configured to receive a compressed air from the turbocharger, heat the compressed air from the turbocharger, and exhaust a heated compressed air to the combustion chamber.
Additionally, the prior art of record does not teach “wherein the system comprises multiple air chambers having means for heating air inside the air chambers, wherein each of said multiple air chambers are configured to receive a compressed air from the turbocharger, heat the compressed air from the turbocharger, and exhaust a heated compressed air to the combustion chamber
Additionally, the prior art of record does not teach “a step of accumulating compressed air from the one or more compressors to multiple air chambers, heating compressed air inside the multiple air chambers creating a heated compressed air, and exhausting the heated compressed air from the multiple air chambers into the combustion chamber” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 18-23.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/3/22